756 N.W.2d 61 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kody Allen PADGETT, Defendant-Appellant.
Docket No. 136465. COA No. 283499.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the March 26, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant seeking relief, pursuant to MCR 6.500, et seq., as to the new issues raised in his application supplement.